Citation Nr: 9922606	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from April 1942 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an April 1998 rating decision, in 
which the RO denied the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed an NOD in June 1998, and an SOC was issued by 
the RO in July 1998.  The veteran filed a substantive appeal 
in September 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. During active service in World War II, the veteran was 
assigned to the Army Air Corps, where he served as an 
airplane mechanic and gunner.  

3. Service medical records do not reflect complaints or 
findings of hearing loss or tinnitus.  

4. The veteran's first documented post-service diagnosis of 
hearing loss was in April 1985.  

5. There is no medical opinion of record relating the 
veteran's current bilateral hearing loss and/or tinnitus 
to active service.  

6. The veteran's assertion that his bilateral hearing loss 
and tinnitus had their onset as a result of service is not 
supported by evidence that would render the claims of 
service connection for those disabilities plausible under 
the law.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's separation qualification record 
notes his military occupational specialty (MOS) as that of 
airplane mechanic and gunner.  The veteran was noted to have 
served as a flight engineer onboard a B-17, accumulating 297 
hours of combat flying time.  He additionally serviced and 
repaired aircraft.  A review of the veteran's service medical 
records does not reflect any complaints or findings of 
hearing loss in either ear, or tinnitus.  

In December 1997, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  In an 
associated statement, the veteran noted that he had served in 
the Army Air Corps, and had been continuously exposed to the 
noise of aircraft engines.  

Later that same month, December 1997, the RO received 
treatment records from Arrigg Eye and Ear Associates, dated 
from April 1985 to October 1988.  In particular, a treatment 
record, dated in April 1985, noted the veteran's reported 
one-year history of hearing loss.  It also noted a report 
that the veteran would get dizzy lying underneath cars.  A 
treatment record in May 1985 appears to note a diagnosis of 
otitis of the left ear.  In addition, in June 1985, the 
veteran was diagnosed with sensorineural hearing loss.  

In March 1998, the veteran was medically examined for VA 
purposes.  The examiner noted that he had reviewed the 
veteran's claims file.  The veteran reported that he had had 
a dead left ear for many years and had been exposed to noise 
in service.  He also reported that he had suffered from 
occasional tinnitus in his left ear for many years.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
50
LEFT
60
70
55
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 22 percent in the left ear.  
Puretone threshold averages were 45 dB for the right ear and 
64 dB for the left ear.  The examiner's diagnosis was 
bilateral sensorineural deafness.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals, which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  The United States Supreme Court 
declined to review the case.  Epps v. West, 118 S. Ct. 2348 
(1998).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  "Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 
(1998).

With regard to the veteran's contention that he currently 
suffers from service-related bilateral hearing loss and 
tinnitus, the Board finds that the claims are not well 
grounded.  In reaching this conclusion, we note that, while 
the veteran has provided evidence of a current hearing 
disability, and subjective complaints of tinnitus, he has not 
linked either disability to service by means of medical 
evidence.  As reported above, the veteran's service medical 
records are silent for diagnosis or treatment of hearing loss 
or tinnitus.  While he reported being exposed to aircraft 
engine noise while servicing in the Army Air Corps during 
World War II, the first documented medical finding for any 
type of hearing loss was in April 1985, some 40 years 
following the veteran's separation from service in 1945.  

The Board further notes that the veteran's service personnel 
records document his service as a flight engineer and gunner 
aboard B-17 aircraft during World War II.  The RO did not 
discuss in its April 1998 rating decision whether the veteran 
had "engaged in combat with the enemy," but did cite to the 
appropriate regulation in its July 1998 SOC.  See 38 U.S.C. 
§ 1154(b); see also 38 C.F.R. § 3.304(d).  Under these 
provisions, the Secretary is required to accept as sufficient 
proof of service connection satisfactory lay or other 
evidence, with respect to an injury or disease claimed to 
have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1998).

In this instance however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, the law requires that the veteran submit medical 
evidence of a causal relationship between his current hearing 
loss and his tinnitus, and military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet.App. 302, 305-6 (1998).  

The Board recognizes the veteran's honorable service and 
important contributions to the Nation during World War II, 
and, while we do not doubt the sincerity of his contentions 
and his belief that his hearing disability and tinnitus are 
service related, our decision must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service.  However, competent medical 
evidence has not been presented establishing a link with 
service as to the claimed hearing loss or tinnitus.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski; Montgomery v. Brown, both supra.  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Carbino v. Gober, 10 Vet.App. 507, 510 
(1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for bilateral hearing loss and tinnitus, regardless of 
the fact that he currently is not shown to be suffering from 
disabilities that may be service connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997); Rabideau, Montgomery, supra.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for bilateral hearing loss or 
tinnitus, under the applicable law as interpreted in the 
Caluza and Savage precedents.  Where a claim is not well 
grounded, VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, but VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet.App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claim well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).  

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for bilateral 
hearing loss and tinnitus must be denied.  See Epps v. Gober, 
supra.







ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.  

2. Entitlement to service connection for tinnitus is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

